
	

114 HR 3817 IH: Improving School Nutrition Training Act
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3817
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2015
			Mr. Pocan (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Child Nutrition Act of 1966 to clarify the availability and appropriateness of
			 training for local food service personnel, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Improving School Nutrition Training Act. 2.Professional development and trainingSection 7(g)(2)(B) of the Child Nutrition Act of 1966 (42 U.S.C. 1776(g)(2)(B)) is amended by adding at the end the following:
			
 (iv)Availability and appropriateness of trainingA training program carried out under this subparagraph shall be— (I)a program scheduled primarily during regular, paid working hours, and in the event such program is scheduled outside of such working hours—
 (aa)efforts shall be made to inform food service personnel of the necessity of such program to be so scheduled;
 (bb)compensation shall be provided to such personnel for attending such program; and (cc)such personnel shall not be penalized for not being able to attend such program; and
 (II)offered in-person whenever appropriate, and incorporate hands-on training techniques..  